COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       United Parcel Service v. Terrica Barnes as next friend of K. C.

Appellate case number:     01-16-00805-CV

Trial court case number: 2008-54568

Trial court:               164th District Court of Harris County

        In July 2017, the parties filed a joint motion to abate this appeal, stating that the parties
had reached a tentative settlement. Because appointment of a guardian ad litem for the minor
child and trial court approval are required before the settlement agreement can be signed, the
parties asked that we abate the appeal pending completion of proceedings necessary to effectuate
the parties’ agreement. We granted the motion and abated the appeal to allow the parties to
complete proceedings necessary to effectuate the parties’ agreement. We asked the parties to file
a motion to dismiss or a status report within 60 days of the date of our order. No motion or report
was received and the court reinstated the appeal on the active docket.
        The parties have now filed a joint advisory or motion for continued abatement, explaining
that delays occurred, including delays caused by flooding that resulted from Hurricane Harvey.
The parties ask for an additional 60 days to complete proceedings necessary to effectuate the
parties’ agreement. We grant the request.
        Accordingly, the appeal is ordered ABATED until December 27, 2017 to allow the
parties to complete proceedings necessary to effectuate the parties’ agreement. Within 60 days
of the date of this order, the parties shall either file a motion to dismiss the appeal or a
status report.
        The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The court will consider an appropriate motion to reinstate the proceeding filed by either
party, or the court may reinstate the proceeding on its own motion.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court


Date: October 31, 2017